Stewart, J.,
delivered the opinion of the Court.
The chief question involved, as we understand from the record of proceedings in the Circuit Court, and the briefs and arguments of the respective counsel, is simply this :
Can the plaintiff in a Court of this State by filling up the blank endorsement at bar, assigning the single bill to himself, institute suit in his own name and recover upon the single bill given by the defendant to Philip Coons, and by him endorsed in blank, and delivered to Edward Lucas, who held it at the time of his death in the State of Virginia, and u2?on whose estate Robert Lucas, the plaintiff, administered in that State, and as administrator of Edward Lucas, became possessed of the bill ?
According to the provisions of the 9th Article of the Code, and the general law applicable to the subject, the plaintiff, under such circumstances, is the equitable assignee of the bill, and entitled to sue and recover upon it, unless there be proof of mala Jides on his part; or that he is not the bona fide holder of it. Upon the question of his bona fide right to the *492paper, if it be proved that the purpose was to collect it, as assets of Edward Lucas, to be administered, that would shew that the plaintiff was not the bona fide holder of it, and would be a fraud upon the law and would prevent his recovery.
If, on the contrary, as administrator of Edward Lucas, in the State of Virginia, he has in virtue of his administration reduced the property of the deceased into his own possession, so that he has acquired the legal title thereto, according to the laws of that State, he can maintain a suit here in his own name and right, without taking out new letters of administration. He has become the legal owner thereof. If the plaintiff as administrator of Edward Lucas has charged himself with the single bill in question, and so administered the estate, that will give him the right thereto, if in contravention of no law of Virginia, and he is entitled to sue here in his own name if he can conform to the provisions of our laws, by having a proper assignment authorizing him to do so. If authority be needed for such a plain proposition, in regard to the rights of parties to bring suits in our Courts, reference may be had to Story’s Conflict of Laws, sec. 516.
In Kent vs. Somerville, 7 G. & J., 271, Ch. J. Buchanan says, “a bequest by the obligee of a single bill, is an inchoate transfer of the bill in writing, by a person authorized to make it, and when assented to by the executor is made perfect, and vests at law in the legatee the bona fide title. Such a bequest therefore is such an assignment in writing as is sufficient to gratify the act and gives to the legatee the right to sue in his own name.”
Such is the liberal construction of our law, now found in the 9th Article of the Code, which authorizes the assignee of any chose in action, bona fide entitled thereto, by assignment in writing by the person authorized to make the assignment, to sue in his own name, whilst the defendant is fully protected by allowing him under the 3d section, the samo defence as he had against the assignor, at the time of the assignment and before notice thereof.
*493In the case of McNully vs. Cooper, 3 G. & J., 218, this Court has said, that the blank endorsement and delivery of a bond by the obligee, invests the holder with the right of suing in the name of the assignor for the money due on the bond, and of appropriating the same to his own use, and is prima facie evidence of title to the bond in the assignee.
In Kent vs. Somerville, 7 Gill & John., 265, the Court also say, “the words ‘any assignee’ embrace any assignment, immediate or remote.”
Chesley vs. Taylor, 3 Gill, 255, decides, that the blank endorsement and delivery of the bill, constituted the party to whom it was delivered the absolute owner of the bill, and conferred upon the holder the power to fill up the blank with a full assignment of the interest to himself — that this can be done at the trial, and is to be regarded for the purposes of the suit, as having been made when the instrument was endorsed —that this supports his declaration that the instrument had been endorsed to him before the suit — that the rights of the holder of a bond or single bill, delivered and endorsed in blank, are in this respect similar to those of the holder and endorser of a promissory note, giving him the power to make a complete assignment.
It is well settled in regard to negotiable paper, governed by the law merchant, that the administrator may transfer any negotiable security by his endorsement thereof. Story’s Conf. of Laws, sec. 359; Rand vs. Hubbard, 4 Met., 252; Barrett vs. Barrett, 8 Greenleaf, 353; Robinson & Carson vs. Crandall & Vincent, 9 Wendell, 425. The case of Stearns vs. Burnham, 5 Greenleaf, 261, relied upon by the appellee, seems to bo exceptional, and was not followed in Barrett vs. Barrett, 8 Greenleaf, 353.
The single bill may pass from one to another to an indefinite extent, and the last holder, in order to collect it if bona fide entitled thereto, may fill up the blank endorsement at bar, and recover on the same.
If the holder should die, and thus the bill be in the possession of his administrator, he may transfer it to any other *494party if endorsed in blank by simple delivery, and that party may have.tbe blank filled up; or the administrator may fill up the blank endorsement to himself individually, and there is nothing to prevent him, in his individual capacity, from instituting suit thereon, in his own name, where there is no mala fides.
If the question be raised as to the bonafides of his right, the mere fact of his being administrator affords no presumption that he is not entitled to the debt; on the contrary, he is thq prima facie rightful holder of the instrument, but his right may be repelled by shewing that according to the law governing his administration he has no right to it, nor entitled to assign or collect it, in his individual capacity. In the absence of such proof, the mere fact of the endorsement in blank and the filling up the assignment to him, is sufficient to give him the prima facie right to it; and a fortiori proof of his having charged himself with the debt, in his administration, would be confirmatory evidence of his claim.
If the administrator has the right to assign the bill to another', who can bring suit on it here, without administration, because it is no longer assets to be administered, but a debt properly owing to the assignee; it follows that where the administrator becomes possessed of it, and has made it his own by charging himself with it in his administration, he has the right to collect it, in his individual capacity, where it has been assigned to him, unless there be some law governing his administration preventing such transfer.
In either case where it ceases to be assets unadministered, and does not belong to the deceased but to another party, such party has the right to sue and recover for it in his individual capacity.
Whilst it is well settled that the administrator cannot in his representative capacity collect the debt, because his letters of administration granted in Virginia, can give him no authority to administer assets belonging to the administration- here, Storm vs. Smith, 2 G. & J., 493; Kropt vs. Wickes, 4 G. & J., *495333-340; Morrell vs. Dicky, 1 John. Ch. Rep., 153, yet, when the claim by rightful assignment has become transferred in good faith to another, or to the administrator in his private capacity, there is no rule restricting the right of recovery here, as our law authorizes the equitable assignee without qualification to sue in our Courts, where the obligor resides within our jurisdiction. This was the view entertained by the Supreme Court in an analogous case. Harper vs. Butler, 2 Peters, 241; see also Story’s Conf. of Laws, sec. 516; Talmadge, Adm’r, vs. Chapel, 16 Mass., 71.
Our statute, authorizing the assignee to bring suit in his own name, has no narrow and technical rule of construction to be applied to it; but is to be liberally expounded to carry out its purposes.
The third section, allowing all legal or equitable defences as could be had against the assignee, and the -whole scope of the Act abundantly shew that its object was to extend the right of action, and free it from technical niceties, and at the same time preserve unimpaired the rights of the debtor.
The assignee must be able to shew that he is bona fide entitled to the bill; and where there has been an assignment as described, he is entitled prima facie to collect it, subject, however, if the issue be made, to have such presumption rebutted by shewing mala fides on his part, or that he was not in truth entitled to it. The plaintiff was entitled to recover, unless it could be shewn that he was not entitled to the bill sued on; or the defendant could shew that he had a meritorious defence against its recovery.
The evidence offered in the first exception by the defendant, for the purpose of shewing that the plaintiff had no right to maintain the action in his individual capacity, because he •was the administrator of Edward Lucas, ought not to have been admitted simply for that purpose.
If introduced as a part of. the defence to shew that the plaintiff was not the bona fide holder of the bill, it was admissible for such purpose.
*496(Decided 20th March, 1872.)
The testimony proposed by the plaintiff in the second exception, would have been admissible as counter-evidence in that case.
The evidence offered by the defendant in the third exception, was not admissible to affect the consideration of the bill, as the consideration or failure of consideration cannot be proved in an action upon it at law, Key vs. Knott and Wife, 9 G. & J., 360, but as evidence of payment, if that could be made out, it might have been admissible upon the issue- of payment. This explains our view as to the first prayer of the plaintiff which was rejected.
'We find no fault with the fourth prayer of the plaintiff for the reasons we have stated, and think it ought to have been granted.

Judgment reversed and,


new trial ordered.